Title: To John Adams from the Marquis de Lafayette, 8 May 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My dear friend
            Paris May the 8th 1785
          
          Inclosed you will find what I intended to Carry this Morning— but the duke de Choiseùil’s death which Happened About twèlve o’ clock prevented my going out of town— The Bargain Has Been altered over and over, and I Have at last Secured the following advantages— 1stly the Vessels may be Americans 2dly the More precious part of the oil, Called Spermicity May Be left out— 3dly By the Contract it Rests with the American Society to obtain a diminution of duties which all lay at their Charge— By the Passports not only foreign but also National duties are taken off, and all the Anchorage, pilotage and other plagues of the kind which Give the Undertakers an extraordinary profit over and above the Common profits of other people who are admitted to sell their oils.
          
          if You think the Bargain is good, Your Son might Carry the proposition to our New England friends, and take charge of the Samples of oils that will Be Ready to Morrow—in which Case, I would propose His Meeting mr̃ jefferson where a man of the police will attend at Whatever Hour in the Morning You please to Appoint— when You Send Back the Papers, I will Show them to mr̃ jefferson and know from Him if it is Convenient we Should wait upon Him, Your Son, the police man and myself about ten in the Morning.
          God Bless You.
          
            L.F.
          
        